1                                                                                 JS-6
2
3
4
5
6
7
8
9
10                             UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                     WESTERN DIVISION
13
     JOHN NICHOLS, an individual,                      No. CV 18-05459 AB(MAAx)
14
                 Plaintiff,                            [PROPOSED] DISMISSAL ORDER
15
                        v.                             Honorable André Birotte Jr.
16                                                     United States District Judge
     UNITED STATES OF AMERICA,
17   DAVID DIMMICK, an individual,
     JOSEPH BURPO, an individual, and
18   DOES 1 to 100, inclusive,
19               Defendants.
20
21
           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
22
     separately filed stipulation of the parties, this action is dismissed without prejudice.
23
     Each party shall bear its own fees, costs, and expenses.
24
25
26   Dated:_February 26, 2019                ________________________________
                                             André Birotte Jr.
27                                           United States District Judge
28
                                                   1
